Citation Nr: 0300119	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  96-47 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a right knee 
disorder secondary to a service-connected bilateral hip 
disability.

(The issues of entitlement to an evaluation in excess of 
30 percent for a right hip disorder, an evaluation in 
excess of 30 percent for a left hip disorder, and an 
evaluation in excess of 20 percent for lumbosacral strain 
will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 1999 the veteran withdrew 
his request for a personal hearing before a member of the 
Board.

[The Board is undertaking additional development on issues 
of entitlement to an evaluation in excess of 30 percent 
for a right hip disorder, an evaluation in excess of 30 
percent for a left hip disorder, and an evaluation in 
excess of 20 percent for lumbosacral strain pursuant to 
the provisions of 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903 (2002).  
After giving notice and reviewing the appellant's response 
to the notice, the Board will prepare a separate decision 
addressing these issues.]


FINDING OF FACT

The veteran's right knee disorder was not caused or 
aggravated by his service-connected hip disabilities and 
is not otherwise related to his active service.





CONCLUSION OF LAW

Secondary service connection for a right knee disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA 
and implementing regulations are met.  The veteran was 
notified of the VCAA provisions by correspondence dated in 
April 2001 and in an August 2002 supplemental statement of 
the case.  The issue has been denied on the merits and 
well-groundedness is not an issue.  The RO has advised the 
veteran of the evidence necessary to substantiate his 
claim by various documents during the course of this 
appeal.  For example, he was advised of the applicable law 
and regulations and, in essence, the deficiencies of his 
claim in the June 1996 rating decision, the October 1996 
statement of the case, and the August 1997, June 1998, 
April 1999, June 1999, and August 2002 supplemental 
statements of the case.  These documents adequately 
notified the veteran of the evidence necessary to 
substantiate the matter on appeal and of the action to be 
taken by VA.  He was advised of his right to a personal 
hearing and he testified at a hearing in January 1997.  As 
the veteran has been kept apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure, there 
is no further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions 
when necessary for an adequate decision.  The veteran 
underwent a VA compensation examinations pertinent to his 
claim in May 1996, March 1997, and January 1999.  The 
Board finds that medical evidence sufficient for an 
equitable determination has been obtained.

Regarding this issue, any additional development or 
notification would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  

Factual Background

Service medical records are negative for diagnosis or 
treatment for a right knee disorder.  A December 1988 
medical board examination noted bilateral hip disorders 
but provided no information as to a right knee disorder.  
In January 1989 the RO granted service connection for 
bilateral osteoarthritis of the hips.

In a February 1994 private medical opinion, Dr. R.G.S. 
stated it was reasonable to believe that the veteran's hip 
disorders were accentuating and making his knee problem 
worse but that this was very difficult to prove or 
disprove.  It was noted that it would make sense for the 
veteran to obtain treatment for his hip to decrease the 
load on his knee.  

VA examination in May 1996 noted the veteran had undergone 
2 arthroscopic and 2 open surgical procedures for his 
knee, the first 2 of which were for meniscal tears, the 
third for reconstruction, the fourth for scar tissue 
removal.  The examiner stated it was difficult to relate 
this disorder to the veteran's back or hip disabilities 
and that apparently the veteran had at some time injured 
his knee from an activity other than his hip problem.  

At his personal hearing in January 1997 the veteran 
reiterated his claim and testified that his doctor had 
informed him that until he did something about his hip 
disabilities he would have problems with his knees.  
On March 1997 VA examination report another VA physician 
opined that the veteran's right knee disorder did not have 
any relationship to his right hip disability.  In a 
January 1999 examination report, still another VA 
physician Dr. M.D. stated there was no evidence indicating 
that the veteran's right knee disorder had been caused or 
aggravated by his hip or back disabilities.  

Analysis

Service connection may be granted for a disability 
resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of 
preexisting injury suffered or disease contracted in line 
of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2002).  The United States 
Court of Veterans Appeals (Court) has held that, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or when the diagnosis of chronicity 
may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence." Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  The Federal Circuit has also held 
that a veteran seeking disability benefits must establish 
the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a 
means for reconciling actual conflict or a contradiction 
in the evidence.  38 C.F.R. § 3.102.

There is no evidence that the veteran's right knee 
disorder was incurred in or aggravated by active service, 
and the veteran does not argue otherwise.  Consequently, 
direct service connection for the right knee disorder is 
not for consideration.  Regarding secondary service 
connection, the Board finds persuasive VA medical opinions 
that the veteran's service-connected back and hip 
disabilities did not cause or aggravate his right knee 
disorder. 

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of 
record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Greater weight may be placed on one medical professional's 
opinion over another, depending on factors such as 
reasoning employed by the medical professionals and 
whether or not, and the extent to which, they reviewed 
prior clinical records and other evidence.  Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).  The Board notes that the 
February 1994 private medical statement is equivocal and 
merely stated that it was reasonable to believe that the 
veteran's hip disorders were accentuating and making his 
knee problem worse.  The physician also stated that such a 
relationship was very difficult to prove or disprove.  In 
light of the equivocal tone of the physician's statement 
and his self-interest in providing a favorable opinion for 
the veteran, the Board finds this evidence warrants a 
lesser degree of probative weight.  The VA opinions to the 
contrary are unequivocal and were provided by 3 different 
VA physicians over several years.  Therefore, the Board 
finds they are persuasive.

When all the evidence is assembled VA is then responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Here, 
the preponderance of the evidence is against the veteran's 
claim, and it must be denied.


ORDER

Secondary service connection for a right knee disorder is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

